Citation Nr: 1447901	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-48 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability, and, if so, whether service connection is warranted.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral tinea pedis and bilateral onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before a Decision Review Officer (DRO) and a Board videoconference hearing in his November 2009 substantive appeal.  He cancelled his requests in October 2012 and September 2014 and they are therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).  

Although the RO determined that the Veteran did not submit new and material evidence sufficient to reopen his claim, the Board must determine on its own whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  


FINDINGS OF FACT

1.  A June 2005 rating decision most recently denied the claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability.  The Veteran was notified of his appellate rights, but he did not appeal and the decision became final.

2.  VA treatment records added to the VBMS claims file after the June 2005 rating decision are new but not material, as they do not raise a reasonable possibility of substantiating the underlying claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability.

3.  The March 2009 VA spine examination is new but not material because the March 2009 VA spine examiner provided a negative nexus opinion; therefore, it does not raise a reasonably possibility of substantiating the underlying claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability.

4.  Service personnel records (SPRs) were added to the VBMS claims file on November 2013.  They existed at the time of the June 2005 rating decision but are not relevant to the Veteran's claim because they do not contain evidence of any additional in-service injuries, events, or diseases or a nexus between current low back disabilities and active service.

5.  The Veteran's service-connected skin disorder is manifested by scaly rashes, constant itching, crusting, exfoliation, and abnormal texture, mild to moderate desquamation to the soles of his feet and interdigital areas, and mild to moderate onychomycosis on the nails of his feet that affects less than five percent of his total body area and none of his exposed areas, and less than six square inches of his skin.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for lumbar stenosis at L4-5, claimed as a lower back disability, is the last final disallowance of his claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence was not received to reopen the claim of entitlement to service connection for lumbar stenosis at L4-5, claimed as a lower back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for bilateral tinea pedis and bilateral onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20, 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1, 8-10 (2006).  VA provided the required notice in July 2004, March 2005, and December 2007.  While the Veteran did not receive notice of how effective dates and disability rating are assigned until after the December 2004 rating decision, he does not appear to have been prejudiced, as he submitted relevant evidence during the period in question.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case-by-case basis).  Moreover, the Board notes that the Veteran had filed a prior claim for increased disability rating for tinea pedis and neither the Veteran nor his representative has alleged that any prejudiced occurred.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), SPRs, and VA treatment records with the claims file.  While during a March 2004 VA spine consultation the Veteran mentioned having received private treatment in the past, it was for his spine, not his feet or toenails and, as the Veteran's claim for an increased disability rating for tinea pedis was received in July 2004, only records from July 2003 on would be pertinent to his claim.  As the Veteran has not asserted that any relevant private treatment records exist and has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain a medical examination or opinion when required.  VA provided the Veteran several examinations addressing the severity of his tinea pedis and onychomycosis.  The examinations are adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

A claim that is decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding a disallowed claim.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108.  If a claimant presents new and material evidence, however, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  Evidence is new if it was not previously submitted to agency decisionmakers, and material if, by itself or in consideration with prior record evidence, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial, and it must also raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When considering whether new and material evidence has been submitted, the credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's prior claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability, was denied in a June 2005 rating decision due to a lack of evidence of a nexus or link to an in-service injury, event, or disease.  The Veteran did not file a notice of disagreement and the decision became final.  

Additional evidence was submitted-VA treatment records, a March 2009 VA spine examination, and SPRs.  None of this evidence is, however, both new and material.  While VA treatment records contain evidence of worsening degenerative changes, this evidence was already of record at the time of the June 2005 rating decision.  See November 2004 VA Treatment Records (noting the October 2004 VA Magnetic Resonance Imaging (MRI) impression of multilevel degenerative changes of the lumbar spine); December 2003 VA Orthopedic Consult (interpreting October 2004 MRI as showing degenerative joint disease with spinal stenosis at L4-5, L5-S1).  While the March 2009 VA spine examination is new, it is not material, as the March 2009 VA spine examiner opined that it was less likely than not that the Veteran's spinal stenosis and degenerative changes were associated with any event in service.  While the SPRs were received in November 2013, they are not material, as they do not appear to contain evidence of a nexus or link between the Veteran's current diagnoses and his active service.  They do contain evidence that the Veteran participated in parachute exercises; however, as the Veteran's Form DD-214 indicates the Veteran was awarded a Parachute Badge, that evidence was already of record at the time of the June 2005 rating decision. 

While the Veteran appeared to assert in his July 2007 petition to reopen his claim for lumbar stenosis at L4-5, claimed as a lower back disability, and his November 2009 substantive appeal that he has a lower back disability because of an in-service hernia surgery, this assertion constitutes the same claim and therefore still requires the submission of new and material evidence.  Roebuck v. Nicholson, 20 Vet. App. 307 (2007); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (for direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  It pertains to the same benefits for the same disability-a lower back disability involving degenerative changes and stenosis-not a different, distinctly diagnosed disease or injury, and references the same in-service treatment and hernia surgery.  See February 2005 Notice of Disagreement (reporting back pain that began after an in-service hernia injury); Boggs, 520 F.3d at 1335 (the issue is whether the current claim has the same "factual basis," the same disease or injury, as the previously denied claim); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1795 (31st ed. 2007) (defining spinal stenosis as a narrowing of the vertebral or nerve root canals or intervertebral foramina of the lumbar spine that may be congenital or due to spinal degeneration).

The Board acknowledges that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c).  As noted above, however, the SPRs received in November 2013 do not appear to contain any evidence that is relevant to or would assist in substantiating the Veteran's claim, as they do not appear to reveal, and neither the Veteran nor his representative have appeared to assert that they contain, evidence of any additional in-service injury or treatment or a nexus between the Veteran's current diagnoses and his active service.

Consequently, neither new and material evidence nor relevant service records have been received and the petition to reopen the claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability, is denied.

III.  Merits of Increased Rating Claim

The Veteran contends he is entitled to a disability rating in excess of 10 percent for tinea pedis and onychomycosis because it has worsened.  See July 2004 Claim; May 2008 Notice of Disagreement.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's tinea pedis and onychomycosis are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 instructs that dermatophytosis, tinea corporis, tinea capitis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris should be rated under Diagnostic Codes 7800 through 7806, depending on the predominant disability.  The Veteran's predominant disability appears to be his tinea pedis, as the February 2013 VA skin diseases examiner opined that his onychomycosis, which involves his toenails, was at least as likely as not related to his tinea pedis, which primarily affects the skin of his feet, they are evaluated together under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7806, the following ratings apply.  A noncompensable rating applies when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy was required during the prior 12-month period.  A 10 percent rating applies when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  A 30 percent rating applies when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the prior 12-month period.  Id. 

Based on the above criteria, the Veteran is not entitled to disability rating in excess of 10 percent for his service-connected tinea pedis and onychomycosis.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  

The record does not appear to contain evidence that at any time during the relevant period the Veteran's tinea pedis and onychomycosis affected twenty to forty percent of his entire body or exposed areas.  In fact, it does not appear to contain evidence that they ever affected at least five percent of his total body or exposed areas.  The August 2004 VA skin examiner determined his tinea pedis affected only one percent of his whole body and none of his exposed areas; the February 2008 VA skin examiner found that his tinea pedis and onychomycosis together affected less than two percent of his total body surface area and none of his exposed areas; and the February 2013 VA skin examiner found that less than five percent of the Veteran's total body surface area and no exposed areas were affected.  

The record also does not appear to contain evidence that at any time during the relevant period the Veteran's tinea pedis and onychomycosis required systemic therapy for a total duration of six weeks or more, but not constantly.  In fact, it does not contain evidence that anything more than topical corticosteroid treatment was ever required.  During his August 2004 VA examination the Veteran reported having used only topical medication during the prior 12 months.  During his February 2008 VA examination he reported having used cortisone cream sparingly on his feet and a topical corticosteroid cream on a near-constant basis for his tinea pedis during the prior 12 months.  During his February 2013 VA examination, he reported that he used only topical medication, clotrimazole cream and miconazole powder for his tinea pedis and onychomycosis on a constant or near-constant basis during the prior 12 months.  Further, the August 2004 VA examiner found the Veteran's tinea pedis was not associated with any systemic disease; the February 2008 and February 2013 VA examiners found that there were no systemic symptoms and that his tinea pedis and onychomycosis did not require any systemic treatment.

Consequently, the weight of the evidence is against assigning a disability rating in excess of 10 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

Consideration was given to assigning a disability rating under another diagnostic code; however, as the Veteran does not appear to have any scars associated with his tinea pedis and onychomycosis, no other diagnostic codes apply.  

A separate disability rating for onychomycosis is not warranted because the February 2013 VA examiner opined that it was at least as likely as not that the Veteran's onychomycosis is related to his tinea pedis, and onychomycosis would also be rated under Diagnostic Code 7813, and the record does not contain evidence that the Veteran's onychomycosis results in "distinct and separate" symptomatology that would be rated under a separate diagnostic code.  See Esteban, 6 Vet. App. at 262. 

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran did report during his August 2004 VA skin examination that his tinea pedis caused functional impairment, in that it limited him to only standing for two hours and only walking for two hours and had caused him to miss work one time per month during the prior 12 months.  He is competent to make that report, as he has personal knowledge, and his reports are credible and entitled to probative weight.  Davidson v. Shinseki, 581 F.3d 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  However, the August 2004 VA skin examiner also found that there was no ulceration, tissue loss, induration, inflexibility, hypo- or hyperpigmentation, or limitation of motion, and that it covered only one percent of the Veteran's whole body, none of his exposed areas, and required only topical treatment.  Further, the August 2004 VA examiner did not diagnose the Veteran with onychomycosis.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The Veteran's disability picture is not exceptional or unusual the schedular criteria contemplate the manifestations of his tinea pedis and onychomycosis.  The Veteran's symptoms during the period on appeal were scaly rashes, constant itching, crusting, exfoliation, and abnormal texture, mild to moderate desquamation to the soles of his feet and interdigital areas, and mild to moderate onychomycosis on the nails of his feet that affected less than five percent of his total body area and none of his exposed areas and less than six square inches of his skin.  Further, there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  The record does not reveal frequent visits to the emergency room or frequent hospitalization, and while the Veteran reported functional impairment during his August 2004 VA skin examination, the February 2008 and February 2013 VA examiners found there was no functional impairment and they did not impact his ability to work.  Accordingly, the referral of this case for extraschedular consideration is not in order.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of service-connected disabilities not already attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the issue is not raised because, while the Veteran reported functional impairment during his August 2004 VA skin examination, he did not report that his tinea pedis and onychomycosis prevented him from working, and the February 2008 and February 2013 VA skin examiners found there was no functional impairment and that his tinea pedis and onychomycosis did not impact his ability to work.  











							(Continued on the next page)

ORDER

New and material evidence has not been received to reopen the claim for service connection for lumbar stenosis at L4-5, claimed as a lower back disability; the petition is denied.  

Entitlement to a disability rating in excess of 10 percent for bilateral tinea pedis and bilateral onychomycosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


